Citation Nr: 1032740	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  07-14 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to VA compensation for glaucoma, pursuant to 
38 U.S.C. § 1151.

2.  Entitlement to VA compensation for hypertension, pursuant to 
38 U.S.C. § 1151.

3.  Entitlement to VA compensation for diabetes mellitus, 
pursuant to 38 U.S.C. § 1151.

4.  Entitlement to a rating in excess of 10 percent for 
headaches, the residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from August 1971 to August 
1975.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision by the RO.  

On VA Form 646, dated in February 2008, the Veteran's 
representative raised contentions to the effect that the Veteran 
is entitled to a total rating due to individual unemployability 
caused by his service-connected disabilities.  That claim has not 
been certified to the Board on appeal nor has it otherwise been 
developed for appellate purposes.  Therefore, the Board has no 
jurisdiction over that claim and it will not be considered below.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2009).  
However, it is referred to the RO for appropriate action.

After reviewing the record, the Board finds that further 
development is warranted with respect to the issues of 
entitlement to VA compensation for glaucoma, hypertension,  and 
diabetes mellitus, all pursuant to 38 U.S.C. § 1151.  
Accordingly, those issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The headaches resulting from the Veteran's inservice head injury 
are subjective in nature.


CONCLUSION OF LAW

The criteria have not been met for a rating in excess of 10 
percent for headaches, the residuals of a head injury.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8045 
(effective prior October 23, 2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of entitlement to an 
increased rating for headaches, the residual of a head injury.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing 
the record, the Board finds that VA has met that duty.

Initially, the Board notes that there is no issue as to providing 
an appropriate application form or completeness of the 
application for an increased rating.  Following the receipt of 
that application, VA notified the Veteran of the information and 
evidence necessary to substantiate and complete his claim, 
including the evidence to be provided by him, and notice of the 
evidence VA would attempt to obtain.  VA also informed the 
Veteran that in order to establish an increased rating for his 
service-connected disability, the evidence had to show that such 
disability had worsened and the manner in which such worsening 
had affected his employment and daily life.  38 U.S.C.A. 
§ 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 
and Supp. 2009).  However, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the 
Veteran's responsibility to present and support his claim.  38 
U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment records; records reflecting his 
treatment by VA from July 2002 to June 2006; and evidence of 
several periods of incarceration.  In May 2006, VA examined the 
Veteran to determine the nature and etiology of his service-
connected headaches, the residuals of a closed head injury in 
service.  

The VA examination report shows that the examiner interviewed and 
examined the Veteran, documented his current medical conditions, 
and rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The claims file was not 
available to the examiner for review in conjunction with the 
examination.  However, that was not prejudicial to the Veteran's 
claim, as the examination was negative for any neurologic 
deficits associated with the Veteran's headaches.  Absent such 
findings, the Veteran was not entitled to a rating in excess of 
the 10 percent rating currently assigned.  Therefore, the Board 
concludes that the VA examinations are adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).

On his substantive appeal, received in March 2007, the Veteran 
requested a hearing at the RO before a member of the Board.  
However, in May 2007, he withdrew that request.  He has not 
requested that his hearing be rescheduled; and therefore, the 
Board will consider the Veteran's claim based on the evidence 
currently of record.  

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support his 
claim; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the issue of entitlement to an increased rating for headaches, 
the residuals of a head injury.
Analysis

The Veteran contends that his service-connected headaches 
resulting from brain trauma constitute a chronic, identifiable 
neurologic disability, migraine headaches.  He reports that they 
become so severe, that he must lie down in order of obtain 
relief.  Therefore, he maintains that a schedular rating in 
excess of 10 percent is warranted.  However, after carefully 
considering the claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of the 
evidence is against that claim.  Accordingly, the appeal will be 
denied.  

Disability evaluations are determined by the application of VA's 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2009).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1. 

When the Veteran filed his claim, purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, facial 
nerve paralysis, etc., following trauma to the brain, were rated 
under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code 
(e.g., 8045- 8207).  Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as symptomatic of 
brain trauma, were rated 10 percent and no more under Diagnostic 
Code 9304, dementia due to head trauma.  That 10 percent rating 
was not to be combined with any other rating for a disability due 
to brain trauma. Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 were not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. Part 4, § 
4.124a, Diagnostic Code 8045.

During the course of the appeal, the criteria for rating brain 
disease due to trauma was revised.  Schedule for Rating 
Disabilities; Evaluation of Residuals of Traumatic Brain Injury 
(TRI) 73 Fed. Reg. 54693, 54705 (Sept. 23, 2008) (codified as 
revised at 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2009)).  
Those revisions were effective for all claims received on or 
after October 23, 2008.  However, a veteran whose residuals of 
TBI were rated under a version of § 4.124a, diagnostic code 8045, 
in effect before October 23, 2008 could request review under 
diagnostic code 8045, irrespective of whether his disability had 
worsened since the last review.  In this case, the Veteran has 
not requested such a review.  38 C.F.R. § 4.124a, Diagnostic Code 
8045, Note 5 (2009)).  Accordingly, the Board will review the 
Veteran's claim under the regulation in effect prior to October 
23, 2008.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, a veteran may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Therefore, the following analysis is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

The service treatment records show that in September 1974, the 
Veteran was hospitalized following a motorcycle accident in which 
he sustained a transient loss of consciousness.  A neurologic 
examination was essentially within normal limits with the 
exception of some mild mental confusion.  By the following day, 
however, his mental status had cleared, and he was totally 
oriented.  Two days later, the Veteran was discharged from the 
hospital.  The relevant diagnosis was a mild, closed head injury, 
and there were no restrictions on his activity, due to any 
neurologic impairment.  During the remainder of his service, 
there were no complaints or clinical findings of headaches.

In January 1977, the Veteran was examined by VA.  Although the 
Veteran complained of headaches, there were no clinical findings 
or diagnoses of purely neurological disabilities, such as 
migraine headaches, hemiplegia, epileptiform seizures, facial 
nerve paralysis, etc., as contemplated under Diagnostic Code 
8045.  Moreover, there was no diagnosis of multi-infarct dementia 
associated with brain trauma, as contemplated under the 
provisions of Diagnostic Code 9304.

More recent records submitted in support of the Veteran's claim 
for an increased rating are similarly negative.  Indeed, the 
report of a May 2006 VA neurologic examination is negative for 
any neurologic deficits.  The examiner found that the Veteran had 
tension type headaches, rather than those associated with an 
organic neurologic disorder.  

Because the Veteran's headaches are essentially subjective in 
nature, he does not meet or more nearly approximate the schedular 
criteria, in effect prior to October 23, 2008, for a rating in 
excess of 10 percent.  Accordingly, an increased rating is not 
warranted, and to that extent, the appeal is denied.

In arriving at the foregoing decision, the Board has also 
considered the possibility of referring this case to the Director 
of the VA Compensation and Pension Service for possible approval 
of an extraschedular rating for the Veteran's service-connected 
headaches.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  An extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009), 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant 
is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
is found to be inadequate, the Board must determine whether the 
Veteran's disability picture exhibits other related factors, such 
as those provided by the regulation as "governing norms."  Third, 
if the rating schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.

In this case, neither the Veteran nor his representative have 
expressly raised the matter of entitlement to an extraschedular 
rating.  The Veteran's contentions have been limited to those 
discussed above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. West, 
12 Vet. App. 32 (1998) (while the Board must interpret a 
claimant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the claimant).  
Moreover, the Veteran and his representative have not identified, 
and the Board has not found, any factors which may be considered 
to be exceptional or unusual with respect to the service-
connected headaches.  In this regard, the record does not show 
that the Veteran has required frequent hospitalizations for his 
service-connected headaches.  There is no unusual clinical 
picture presented, nor is there any other factor which takes the 
disability outside the usual rating criteria.  In short, the 
evidence does not support the proposition that the Veteran's 
headaches present such an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards.  Accordingly, further action is not 
warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to a rating in excess of 10 percent for headaches, 
the residuals of a head injury is denied.


REMAND

The Veteran seeks entitlement to VA compensation for glaucoma, 
hypertension, and diabetes mellitus.  He contends that those 
disabilities are primarily the result of or have been chronically 
worsened by medication, Zyprexa (Olanzapine), which has been 
prescribed for him by VA.  In addition, he contends that his 
glaucoma is the result of his diabetes.  Therefore, he maintains 
that he should be compensated for those disabilities, pursuant to 
38 U.S.C. § 1151.  

The evidence, such as records, from Community Support Services, 
Inc., dated in November 1995, and a VA outpatient record 
reflecting the Veteran's treatment in May 1996, shows that 
hypertension has been demonstrated since the mid-1990's.  The 
evidence suggests that Zyprexa (Olanzapine) was initially 
prescribed by VA in July 2002 and that he continued to take such 
medication through August 2003.  In August 2003, the VA health 
care provider noted that the Veteran had Type II Diabetes 
possibly due to Zyprexa.  During that time, the record shows that 
the Veteran was receiving treatment through various VA 
facilities, including the Cleveland VA Medical Center (MC), Wade 
Park Division and Community Based Outpatient Clinics in Akron and 
Brecksville, Ohio.  Indeed, in October 2002, the Veteran was 
hospitalized at the Cleveland VAMC.  Finally, the Board notes 
that in February 2004, the Veteran was found to have glaucoma.

The foregoing evidence notwithstanding, the Veteran's VA 
treatment records, dated from July 2002 to August 2003, have not 
been associated with the claims folder.  However, because that 
was the time during which he was prescribed Zyprexa, they are 
clearly relevant to the Veteran's claim.

To date, the Veteran has not been examined by VA to determine the 
nature and etiology of his diabetes, glaucoma, or hypertension.  



In light of the foregoing, additional development of the record 
is warranted prior to further consideration by the Board.  
Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the 
name and address of all health care 
providers who treated him for diabetes, 
glaucoma, and/or hypertension from July 
2002 to August 2003.  Also request that he 
provide the names of the facilities where 
he was treated.  Then request the records 
of that treatment directly from the health 
care providers/facilities so identified.  
In this regard, records must be requested 
from the Cleveland VAMC, Wade Park Division 
and VA Community Based Outpatient Clinics 
in Akron and Brecksville.  Such records 
should include, but are not limited to, 
discharge summaries, consultation reports, 
laboratory studies, daily clinical records, 
doctor's notes, nurse's notes, and 
prescription records.  

A failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder.  

For all records held by a Federal 
department or agency, efforts to obtain 
such records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

If the requested records are unavailable, 
notify the Veteran and his representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

2.  When the actions in part 1 have been 
completed, schedule the Veteran for an 
endocrinology examination to determine the 
nature and etiology of any chronic, 
identifiable disorder of his endocrine 
system.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

The claims folder must be made available to 
the examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of those 
materials in any report generated as a 
result of this remand. 

If a disorder of the endocrine system is 
found, including diabetes, the examiner 
must identify and explain the elements 
supporting the diagnosis.  If diabetes is 
found, the examiner must also render an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
(50/50 chance) that such disease is 
proximately due to or has been aggravated 
by carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the Veteran medical treatment or 
an event not reasonably foreseeable.  In 
particular, the VA examiner must consider 
whether such fault extended to VA's 
prescription for Zyprexa from July 2002 to 
August 2003.  

In determining whether there has been 
aggravation, the examiner must determine 
whether the there has been an increase in 
the underlying diabetic pathology due to 
the use of Zyprexa prescribed by VA, rather 
than an increase due to the natural 
progress of the diabetes.  Please note:  
Temporary or intermittent flare-ups of a 
preexisting injury or disease are not 
sufficient to be considered aggravation in 
service unless the underlying condition, as 
contrasted to symptoms, is worsened.  

3.  When the actions in part 1 and 2 have 
been completed, schedule the Veteran for an 
eye examination to determine the nature and 
etiology of any eye disease found to be 
present.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

The claims folder must be made available to 
the examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of those 
materials in any report generated as a 
result of this remand. 

If eye disease is found, including, but not 
limited to, glaucoma, the examiner must 
identify and explain the elements 
supporting the diagnosis.  

If glaucoma is found, the examiner must 
also render an opinion, with complete 
rationale, as to whether it is at least as 
likely as not, that such disease is 
proximately due to or has been aggravated 
by carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the Veteran medical treatment or 
an event not reasonably foreseeable.  In 
particular, the VA examiner must consider 
whether such fault extended to VA's 
prescription for Zyprexa from July 2002 to 
August 2003.  In addition, the examiner 
must render an opinion, with complete 
rationale, as to whether it is at least as 
likely as not, that glaucoma is proximately 
due to or has been aggravated by his 
diabetes.  

4.  When the actions in part 1 and 2 have 
been completed, schedule the Veteran for a 
cardiovascular examination.  All indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled. 

The claims folder must be made available to 
the examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of those 
materials in any report generated as a 
result of this remand. 

If hypertension is found, the examiner must 
identify and explain the elements 
supporting the diagnosis.  If hypertension 
is found, the examiner must also render an 
opinion, with complete rationale, as to 
whether it is at least as likely as not, 
that such disease is proximately due to or 
has been aggravated by carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
the part of VA in furnishing the Veteran 
medical treatment or an event not 
reasonably foreseeable.  In particular, the 
VA examiner must consider whether such 
fault extended to VA's prescription for 
Zyprexa from July 2002 to August 2003.  In 
addition, the examiner must render an 
opinion, with complete rationale, as to 
whether it is at least as likely as not, 
that hypertension is proximately due to or 
has been aggravated by his diabetes.  

5.  The Veteran is advised that it is his 
responsibility to report for the foregoing 
examinations and to cooperate in the 
development of his claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of a claim.  38 C.F.R. § 3.655 
(2009).  In the event that the Veteran does 
not report for the aforementioned 
examinations, documentation should be 
obtained which shows that notice scheduling 
the examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  When the actions requested in parts 1, 
2, 3, and 4 have been completed, undertake 
any other indicated development.  Then 
readjudicate the issues of VA compensation 
for glaucoma, hypertension, and diabetes, 
pursuant to 38 U.S.C.A. § 1151.  

If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should be 
returned to the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  
However, he is advised that has the right to submit any 
additional evidence and/or argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_______________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


